
	

114 S1311 IS: Oil Spill Deterrent Act
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1311
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2015
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Oil and Gas Royalty Management Act of 1982 and the Outer Continental Shelf
			 Lands Act to modify certain
			 penalties to deter oil spills. 
	
	
		1.Short title
 This Act may be cited as the Oil Spill Deterrent Act.
 2.Penalties for drilling on Federal landSection 109 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719) is amended—
 (1)in subsection (b), by striking $5,000 and inserting $100,000; and (2)in subsection (g), by inserting, , or, after notice and an opportunity for public comment, by regulation increase after reduce.
 3.Penalties for drilling on outer Continental ShelfSection 24(b)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1350(b)(1)) is amended— (1)in the first sentence by striking $20,000 and inserting $250,000; and
 (2)by adding After notice and an opportunity for public comment, the Secretary may by regulation increase the penalty specified in this paragraph. after the period at the end.
